DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal
In view of the Appeal Brief filed on September 14, 2021, PROSECUTION IS HEREBY REOPENED. See the rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2016/081904, filed December 20, 2016 and Provisional application 62/270,847, filed December 22, 2015 are acknowledged. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 8, 2018 and August 19, 2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
a feeding territory map in claims 1, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
That being said a feeding territory map, is only described in the specification as an image to be displayed in paragraph [0021] “The computing device 162 can include one or more input devices 168 which receive commands, such as identifying and/or confirming the locations of stenosis 112 in a volumetric image, displaying the perfusion scan generated image, displaying the feeding territory map 132, identifying coverage positions relative to the scout/pilot scan, confirming coverage, and the like”. Additionally the feeding territory map is described in Para [0022] as digital data, “The stenosis locations 112, the anatomical model 134, the feeding territory map 132 are represented as digital data sets stored on an electronic storage medium or computer memory”. However there is a lack of written description as to what structures are necessary to perform the claimed function. Therefore, it is also unclear what structures can be included or excluded to perform the functions of the feeding territory map. Therefore claim 1 is subject to rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) as stated below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1, 7, and 8, the claims recite “a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations” (claim 1), “the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree” (claim 7), and “wherein the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree” (claim 8) which invokes 35 U.S.C. 112(f). However the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the feeding territory map as digital data as cited above therefore a structure 
Dependent claims deemed rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1, 7, and 8 the claims recite “a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations” (claim 1), “the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree” (claim 7), and “wherein the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree” (claim 8), which invokes 35 U.S.C. 112(f). The specification describes the feeding territory map as “The stenosis locations 112, the anatomical model 134, the feeding territory map 132 are represented as digital data sets stored on an electronic storage medium or computer memory” (Para [0022). However it is unclear what structures are necessary to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the 
Dependent claims deemed rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 20100272344) and further in view of Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”) and Chang et al. (US 20170100089 A1).
	Regarding Claim 1, Ichihara et al. hereinafter Ichihara discloses a system for a targeted perfusion scan (abstract), comprising:
a computed tomography (CT) scanner configured to perform a perfusion scan of a portion of tissues of an organ (Fig. 1, Fig. 2 – 200));
processor circuitry configured to (Para [0057] – “The system control unit 16 controls operations of the whole of the X-ray diagnosis apparatus 100”, Para [0040] – “The operation unit 6 receives various requests from an operator, such as a doctor or an engineer, who operates the X-ray diagnosis apparatus 100, and transfers the received request to the system control unit 16”, therefore it is interpreted the control unit contains processor circuitry to preform operations requested from an operator): 
based on a location of a stenosis […] determine targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned (Para [0137] – “it can be configured such that when an ischemic region is detected in a myocardium through a diagnosis by the X-ray CT apparatus, imaging conditions for radiographing by the X-ray diagnosis apparatus are controlled such that the detected ischemic region is to be easily observed.”, therefore the targeted coverage is determined for the ischemic region [stenosis] to be more easily observed, an ischemic region being a region of tissues, muscles or an organ with a restriction in blood supply caused by a blockage [stenosis], Para [0138] – “In such case, for example, in addition to a CT image, the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set , and 
to control the CT scanner to perform the perfusion scan according to the determined targeted scan coverage (Para [0138] – “The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9.”).
Conversely Ichihara does not teach a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations; and
based on a location of a stenosis and the feeding territory map, determine a targeted scan coverage
However Termeer et al. hereinafter Termeer discloses a feeding territory map configured to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations (Fig. 6); and

    PNG
    media_image1.png
    272
    364
    media_image1.png
    Greyscale

Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
As cited above Ichihara discloses a targeted scan based on the location of a stenosis and Termeer discloses a feeding territory map Conversely Ichihara and Termeer do not teach based on a location of a […] and the […] map, determine a targeted scan coverage
However Chang et al. hereinafter Chang discloses based on a location of a […] and the […] map, determine a targeted scan coverage (As shown in Fig. 1 reproduced below steps 110-114 show the steps of placing the region of interest on the patient model [map] and the X-ray tube performing a targeted scan of the region of interest based off of the location of the region of interest on the model, the ischemic region [region caused by a stenosis] of Ichihara is disclosed as a region of interest therefore it 

    PNG
    media_image2.png
    572
    543
    media_image2.png
    Greyscale

Ichihara and Chang are both analogous arts considering they are both in the field of performing a targeted scan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichihara to incorporate the targeted scan based off of a model of Chang to achieve the same results. One would have motivation to combine because “X-ray scanner automation may also provide better scan quality as compared with X-ray scans obtained by technicians manually positioning the X-ray tube” (Para [0002]), additionally it is known in the art that a targeted scan will reduce radiation exposure.
Regarding Claim 2, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
wherein the processor circuitry is further configured to generate the feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues.
However Termeer discloses wherein the processor circuitry (Pg. 1595 right column Para. 3 – “We present an indirect approach to visualize the coronary anatomy through the combination of a computational simulation and a set of comprehensive visualization methods.”, therefore the computer used for the simulation with a computer consisting of one or more processers to perform the simulation is interpreted as the processor circuitry) is further configured to generate the feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues (Fig.10 a shows a simulation of a healthy heart, Pg.1596 right column para. 6 – “Our simulation uses patient-specific segmentations of the coronary and myocardial anatomy.”, therefore sampling of one healthy organ was used).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 3, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to determine the location of the stenosis from a computed tomography angiography scan of the arterial vessel tree (Para .
Regarding Claim 4, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to control the computed tomography (CT) scanner to limit scanning to the targeted coverage during the perfusion scan (Para [0138] – “the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator. The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9.” Therefore it is interpreted the CT scanning is limited to the region of interest set as the ischemic region or a target region).
Regarding Claim 7, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree.
However Termeer discloses the feeding territory map includes a mapping from each end branch of the arterial vessel tree hierarchically to connected upstream branches and mapping to the organ tissues fed by each branch of the arterial vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories .
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Regarding Claim 8, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not disclose the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree.
However Termeer discloses the feeding territory map maps heart myocardial tissues fed by the coronary artery vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored”).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving 
Regarding Claim 9, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Ichihara does not teach the processor circuitry is further configured to fit the feeding territory map to the locations of the stenosis using an anatomical model of the organ and arterial vessel tree.
However Termeer discloses the processor circuitry is further configured to fit the feeding territory map to the locations of the stenosis using an anatomical model of the organ and arterial vessel tree (Pg. 1601 Fig.10(b) and as cited above Termeer uses a patient specific model which is acquired using a CT scan where the feeding territory map is determined using a model of the heart with the blood vessels and myocardial tissues to determine the perfusion within the tissue therefore when a stenosis is present it would be mapped onto the feeding territory map).
Ichihara and Termeer are both analogous arts considering they are both in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the feeding territory map of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (abstract).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara et al. (US 20100272344) in view of Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”), Chang et al. (US 20170100089 A1), and further in view of Vic et al. (US 20140169652A1).
Regarding Claim 5, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner.
However Vic et al. hereinafter Vic discloses the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of interest, setting various parameters such slice thickness, etc.”, therefore by defining the scan field of view the start and stop positions are within the field of view).
Ichihara and Vic are both analogous arts considering they are both in the field of visualizing blood flow of the targeting a region of interest in CT scans.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Para [0005]-Para [0006]).
Regarding Claim 6, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara and Termeer do not teach wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner.
wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of interest, setting various parameters such slice thickness, etc.”, Para [0018] – “The patient support 110 facilitates positioning the patient along the x, y, and z-axes, before, during and/or after scanning the patient” therefore when the patient is only positioned before the scan it is interpreted the targeted region of interest is within the field of view of the CT scanner).
Ichihara and Vic are both analogous arts considering they are both in the field of visualizing blood flow of the targeting a region of interest in CT scans.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Para [0005]-Para [0006]).
Response to Arguments
Applicant’s arguments, see pages 6-11 filed September 14, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1, has been fully considered and are considered moot.   Applicant’s arguments 1, 2, and 3 are all directed toward Ichihara and Termeer being combined to teach based on a location of a stenosis and the feeding territory map, determine a targeted scan coverage however the new ground of rejection uses a tertiary reference combined with Ichihara and Termeer to teach this limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110182492 A1 - Grass et al. discloses a method of identifying pathological abnormalities in a pre-interventional acquired image, segmenting the target structure and automatically adjust shutter position to decrease the region of interest and decrease the dose of x-radiation.
US20150262357A1 – Igarashi et al. discloses an apparatus and method for developing a coronary territory model using data from a CT perfusion image.
US 20100016707A1 – Amara et al. discloses a targeted ultrasound scan with targets such as a stenosis based on a vessel model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.L./              Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/              Supervisory Patent Examiner, Art Unit 3793